DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant previously filed claims 1-20. Claims 1, 6, 11, and 16 have been amended. Accordingly, claims 1-20 are pending in the current application.
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Chien et al. in view of Kim et al. fails to teach “determining a PDPC mode, or any other coding mode, based on an intra prediction mode”. However, examiner respectfully disagrees. In Paragraph 141, Chien et al. teaches “Prediction unit 41 may select one of a plurality of possible coding modes, such as one of a plurality of intra coding modes or one of a plurality of inter coding modes, for the current video block based on error results (e.g., coding rate and the level of distortion). Prediction unit 41 may provide the resulting intra- or inter-coded block to summer 50 to generate residual block data and to summer 62 to reconstruct the encoded block for use as a reference picture.” In Paragraph 147, “Intra-prediction unit 46 may intra-predict a current block, as an alternative to the inter-prediction performed by motion estimation unit 42 and motion compensation unit 44, as described above. In particular, intra-prediction unit 46 may determine an intra-prediction mode to use to encode a current block. In some examples, intra-prediction unit 46 may encode a current block using various intra-prediction modes, e.g., during separate encoding passes, and intra-prediction unit 46 (or mode select unit 40, in some examples) may select an appropriate intra-prediction mode to use from the tested modes. For example, intra-prediction unit 46 may calculate rate-distortion values using a rate-distortion analysis for the various tested intra-prediction modes, and select the intra-prediction mode having the best rate-distortion characteristics among the tested modes. Rate-distortion analysis generally determines an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bit rate (that is, a number of bits) used to produce the encoded block. Intra-prediction unit 46 may calculate ratios from the distortions and rates for the various encoded blocks to determine which intra-prediction mode exhibits the best rate-distortion value for the block.” In Paragraphg 148, Chien et al. teaches “In any case, after selecting an intra-prediction mode for a block, intra-prediction unit 46 may provide information indicative of the selected intra-prediction mode for the block to entropy coding unit 56. Entropy coding unit 56 may encode the information indicating the selected intra-prediction mode in accordance with the techniques of this disclosure. Video encoder 20 may include in the transmitted bitstream configuration data, which may include a plurality of intra-prediction mode index tables and a plurality of modified intra-prediction mode index tables (also referred to as codeword mapping tables), definitions of encoding contexts for various blocks, and indications of a most probable intra-prediction mode, an intra-prediction mode index table, and a modified intra-prediction mode index table to use for each of the contexts.” This clearly teaches choosing to apply one intra-prediction mode and encoding and signaling associated data based on determining the optimal intra-prediction mode from a plurality of intra prediction modes based an rate-distortion and error characteristics which are determined by applying a variety of intra-prediction modes and analyzing their characteristics. Kim et al. is relied upon to specifically teach PDPC coding modes.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 20140355669 A1) in view of Kim et al. (US 20210160487 A1).
Regarding Claim 6, Chien et al. teaches an apparatus configured to decode video data (Paragraphs 25-26; Paragraph 30; Paragraph 39; Paragraph 58), the apparatus comprising:
a memory configured to store a current block of video data (Paragraph 30); and
one or more processors implemented in circuitry and in communication with the memory (Paragraph 38), the one or more processors configured to:
determine an intra prediction mode, from among a plurality of intra prediction modes, for a current block of video data (Paragraph 141, “Prediction unit 41 may select one of a plurality of possible coding modes, such as one of a plurality of intra coding modes or one of a plurality of inter coding modes, for the current video block based on error results (e.g., coding rate and the level of distortion). Prediction unit 41 may provide the resulting intra- or inter-coded block to summer 50 to generate residual block data and to summer 62 to reconstruct the encoded block for use as a reference picture.”);
determine to apply a coding mode for the current block of video data based on the intra prediction mode for the current block of video data being in a first subset of a plurality of intra prediction modes, wherein the first subset of the plurality of intra prediction modes is less than all of the plurality of intra prediction modes (Paragraphs 25-26; Paragraph 30; Paragraph 32; Paragraph 39; Paragraph 40; Paragraph 58; Paragraph 141, “Prediction unit 41 may select one of a plurality of possible coding modes, such as one of a plurality of intra coding modes or one of a plurality of inter coding modes, for the current video block based on error results (e.g., coding rate and the level of distortion). Prediction unit 41 may provide the resulting intra- or inter-coded block to summer 50 to generate residual block data and to summer 62 to reconstruct the encoded block for use as a reference picture.”; Paragraphs 147-148Paragraph 152); and
apply the intra prediction mode to the current block of video data in accordance with the determination (Paragraphs 25-26; Paragraph 30; Paragraph 32; Paragraph 39; Paragraph 40; Paragraph 58; Paragraph 152).
However, Chien et al. does not explicitly teach determining to apply a position dependent intra prediction combination mode, and wherein the PDPC mode applies weights to reference samples used for the intra prediction mode; and apply the intra prediction mode and the PDPC mode to the current block of video data in accordance with the determination to apply the PDPC mode.
Kim et al., however, teaches determining to apply a position dependent intra prediction combination mode, and wherein the PDPC mode applies weights to reference samples used for the intra prediction mode; and apply the intra prediction mode and the PDPC mode to the current block of video data in accordance with the determination to apply the PDPC mode (Paragraph 5; Paragraphs 50-54; Paragraph 57-58; Paragraph 70).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding of Chien et al. to include the position dependent intra prediction as taught in Kim et al. in order to improve overall coding efficiency (See Kim et al. Paragraph 62)
Regarding Claim 7, Chien et al. and Kim et al. teach the apparatus of claim 6, Chien et al. further teaches wherein the one or more processors are further configured to: determine that the coding mode is not to be used for a second block of video in the case that a second intra prediction mode for the second block being in a second subset of the plurality of intra prediction modes, wherein the second subset is different than the first subset (Paragraphs 25-26; Paragraph 30; Paragraph 32; Paragraph 39; Paragraph 40; Paragraph 58; Paragraph 152).
However, Chien et al. does not explicitly teach determining that the PDPC mode is not to be used for a second block of video.
Kim et al., however, teaches determining that the PDPC mode is not to be used for a second block of video (Paragraph 5; Paragraphs 50-54; Paragraph 57-58; Paragraph 70).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding of Chien et al. to include the position dependent intra prediction as taught in Kim et al. in order to improve overall coding efficiency (See Kim et al. Paragraph 62)
Regarding Claim 8, Chien et al. and Kim et al. teach the apparatus of claim 6, Chien et al. further teaches wherein the one or more processors are further configured to: determine to apply the coding mode is to be used for the current block of video based on a proximity of an index for the determined intra prediction mode relative to one or more of an index for a horizontal intra prediction mode, an index for a vertical intra prediction mode, or an index for a diagonal intra prediction mode (Paragraphs 147-148).
However, Chien et al. does not explicitly teach determining to apply the PDPC mode for the current block of video.
Kim et al., however, teaches determining to apply the PDPC mdoe for the current block of video (Paragraph 5; Paragraphs 50-54; Paragraph 57-58; Paragraph 70).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding of Chien et al. to include the position dependent intra prediction as taught in Kim et al. in order to improve overall coding efficiency (See Kim et al. Paragraph 62)
Regarding Claim 9, Chien et al. and Kim et al. teach the apparatus of claim 6, Chien et al. further teaches wherein the one or more processors are further configured to: determine to apply the coding mode is to be used for the current block of video based on a proximity of an index for the determined intra prediction mode relative to one or more of an index of a planar intra prediction mode or an index of a DC intra prediction mode (Paragraphs 147-148).
However, Chien et al. does not explicitly teach determining to apply the PDPC mode for the current block of video.
Kim et al., however, teaches determining to apply the PDPC mdoe for the current block of video (Paragraph 5; Paragraphs 50-54; Paragraph 57-58; Paragraph 70).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding of Chien et al. to include the position dependent intra prediction as taught in Kim et al. in order to improve overall coding efficiency (See Kim et al. Paragraph 62)
Regarding Claim 10, Chien et al. and Kim et al. teach the apparatus of claim 6, Chien et al. further teaches wherein the one or more processors are further configured to: determine whether an intra reference sample smoothing mode is to be used for the current block of video data based on the intra prediction mode for the current block of video data; and apply the intra reference sample smoothing mode to the current block of video data in accordance with the determination of whether the intra reference sample smoothing mode is to be used for the current block (Paragraphs 166).
Method Claims 1-5 are drawn to the method of using corresponding apparatus claims 6-10 and are rejected using the same reasons of anticipation as used above.
Claims 11-15 have limitations similar to those of claims 6-10 above and are rejected for the same reasons of anticipation as used above.
Claims 16-20 have limitations similar to those of claims 6-10 above and are rejected for the same reasons of anticipation as used above. Chien et al. further teaches a non-transitory computer-readable storage medium storing instructions that, when executed, causes one or more processors configured to decode video data (Paragraph 57). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483